Name: Commission Regulation (EEC) No 1130/87 of 24 April 1987 on the issuing of a standing invitation to tender for the resale on the internal market of 30 000 tonnes of common wheat held by the United Kingdom intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 4. 87 Official Journal of the European Communities No L 110/9 COMMISSION REGULATION (EEC) No 1130/87 of 24 April 1987 on the issuing of a standing invitation to tender for the resale on the internal market of 30 000 tonnes of common wheat held by the United Kingdom inter ­ vention agency Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be on 5 May 1987. 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 30 June 1987. 3 . Tenders must be lodged with the United Kingdom intervention agency : Intervention Board for Agricultural Produce, Fountain House, 2 Queens Walk, UK-Reading, RG1 7QW Berkshire, (Telex 848 302). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agency are to be sold by tender ; Whereas Commission Regulation (EEC) No 1 836/82 (4), as last amended by Regulation (EEC) No 124/87 (5), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation to tender for the resale on the internal market of 30 000 tonnes of common wheat held by the United Kingdom intervention agency should be issued ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The United Kingdom intervention agency shall issue a standing invitation to tender for the resale on the internal market of 30 000 tonnes of common wheat held by it in accordance with Regulation (EEC) No 1836/82. Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the United Kingdom intervention agency shall notify the Commission of the quantities and average prices of the various lots sold . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 24 April 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 139, 24. 5. 1986, p . 29. (3) OJ No L 139, 24 . 5 . 1986, p . 36 . O OJ No L 202, 9 . 7 . 1982, p . 23 . h OJ No L 15, 17 . 1 . 1987, p . 9 .